TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00664-CV


                              Zachary Olschwanger, Appellant

                                              v.

                          Austin Bouldering Project, LLC, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-002895, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Zachary Olschwanger has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: January 16, 2019